                                                        iJ
 Case 5:20-cv-00626-TJH-JC Document 5 Filed 03/27/20 Page 1 of 1 Page ID #:136
                     ()

 1   AMY M. KARLIN (Bar No. 150016)
                                                                      ORIGINAL
     Interim Federal Public Defender
 2   GABRIELA RIVERA (No. 283633)
     Deputy Federal Public Defender
 3   Gabriela Rivera@fd.org                                            LODGED COURT
                                                                                CT
     321 EasfSecond'Street                                    CLERK. U.S. DISTRI
 4   Los Angele� California 90012-4202
     Telephone ('.l13) 894-5372                                   t-\AR 2 7 2010
 5   Facsimile (213) 894-0081
                                                                            CAUFOW1\A
 6   Attorneys for Petitioner llMMY SUDNEY                                     OEPUTY


 7
 8
                           UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     llMMY SUDNEY,
              Petitioner,
                                                      .2-0-0062 6-U�-:r
12       v.                                        ORDER FOR
                                                   APPOINTMENT OF COUNSEL
13                                                 [3]
     CHAD T. WOLF, Acting Secretary of
     Homeland Security; et ar.,
14
15               Respondents .
16
17         GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED that
18   Deputy Federal Public Defender Gabriela Rivera is appointed to represent petitioner
19   Jimmy Sudney in the above-captioned matter.
20
21   DATED: March 27, 2020
22                                               Honorable Terry J. Hatter, Jr.
23                                               United States District Judge
24   Presented by:
25
26   sl Gabriela Rivera
27   Gabriela Rivera
     Deputy Federal Public Defender
28
